Motion Granted; Appeal Dismissed and Memorandum Opinion filed December
4, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00914-CR

                     RACHEL NICOLE RYAN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 25th District Court
                           Guadalupe County, Texas
                     Trial Court Cause No. 16-2227-CR-C


                 MEMORANDUM                     OPINION

      Appellant Rachel Nicole Ryan has signed and filed a written motion to
withdraw her notice of appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s motion and dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jewell
Do Not Publish – Tex. R. App. P. 47.2(b)